      Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
CINDY SELONDIEU,                           )
                                           )
            Plaintiff                      )
                                           )       COMPLAINT
v.                                         )
                                           )       C.A. No. 20-11912
SOLOMON & SOLOMON, P.C. AND                )
LVNV FUNDING LLC                           )
                                           )
            Defendants                     )
__________________________________________)


                                      Introduction

       1.     This is an action brought by an individual consumer for unfair and

deceptive debt collection practices. Defendants have violated the federal Fair Debt

Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”) and M.G.L. c. 93A.

                                         Parties

       2.     Plaintiff, Cindy Selondieu ("Ms. Selondieu"), is an individual who

presently resides in Jamaica Plain, MA 02130.

       3.     Defendant, Solomon & Solomon, P.C. (“Solomon”) is a debt collector as

defined by the FDCPA with a principal place of business at 1 Columbia Circle, Albany,

NY 12203.

       4.     Defendant LVNV Funding LLC (“LVNV”) is a debt collector as defined

by the FDCPA with a principal place of business at 6801 S. Cimarron Road, Suite 424-J,

Las Vegas, NV 89113.
        Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 2 of 8



                                 Jurisdiction and Venue

        5.    This Court has original jurisdiction over this action pursuant to 28 U.S.C

§§1331 and 1367, and 15 U.S.C. §1692k(d). Venue in this District is proper pursuant to

28 U.S.C. § 1391(b)(2), because a substantial part of the events giving rise to Ms.

Selondieu’s claims occurred here.

                                          Facts

        6.    From August 2019 to July 2020, Ms. Selondieu lived at 10 Brinton Street

in the Roxbury neighborhood of Boston.

        7.    According to Massachusetts law this address falls within the jurisdiction of

the Roxbury District Court (“BMC Roxbury). See M.G.L. c. 218, § 1.

        8.    On November 25, 2019, Solomon filed a small claims action against Ms.

Selondieu (docket number 1901SC001731) in the Boston Municipal Court Central

Division (“BMC Central”) located in downtown Boston at the Edward Brooke

Courthouse, 24 New Chardon Street, Boston, MA 02114.

        9.    Solomon filed the small claims action on behalf of its client, LVNV

Funding, LLC (“LVNV”), claiming that Ms. Selondieu owed LVNV $1,627.58 for an

unpaid credit card debt.

        10.   In the Statement of Small Claim, Solomon incorrectly listed Ms.

Selondieu’s address as 25 Rugby Road, #2, Mattapan, MA 02126.

        11.   According to Massachusetts law this address falls within the jurisdiction of

the Dorchester District Court (“BMC Dorchester”). See M.G.L. c. 218, § 1.

        12.   Ms. Selondieu had not lived at the 25 Rugby Road address since August

2019.

                                             2
      Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 3 of 8



       13.    On February 20, 2020, Ms. Selondieu took an Uber from her home in

Roxbury to the Edward Brooke Courthouse located downtown for the small claims trial,

costing her $8.56.

       14.    The closest courthouse to Ms. Selondieu’s Roxbury address is the BMC

Roxbury, which is approximately one mile from 10 Brinton Street.

       15.    BMC Roxbury was the court with jurisdiction over Ms. Selondieu at the

time the small claims action was filed in November 2019.

       16.    If Solomon had sued Ms. Selondieu at the BMC Roxbury, Ms. Selondieu

would not have incurred damages for an Uber ride to the inconvenient and unfamiliar

BMC Central court.

       17.    Ms. Selondieu had not been to the downtown Edward Brooke Courthouse

since she was a teenager and returning for the small claims case caused her stress and

inconvenience. Conversely, she had been to the BMC Roxbury two separate times

during the last decade. As a result, the BMC Roxbury was not only far closer to her

home, but the actual courthouse and surrounding area are more familiar to her.

       18.    On February 20, 2020, the court held a small claims magistrate hearing and

subsequently entered a judgment in favor of Ms. Selondieu.

       19.    The separate BMC divisions are separate judicial districts for venue

purposes. Harrington v. CACV, LLC, 508 F. Supp. 2d 128, 133 (D. Mass. 2007)

(Massachusetts district courts are considered separate judicial districts); Suesz v. Med-1

Sols., LLC, 757 F.3d 636, 638 (7th Cir. 2014) (“The relevant judicial district or similar

legal entity is the smallest geographic unit relevant for venue purposes in the court

system in which the case was filed”).

                                             3
        Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 4 of 8



        20.   The official website for the Boston Municipal Court clearly lays out the

territory for each division and expressly refers to the different divisions of the Boston

Municipal Court as “judicial districts.” A true and accurate copy of the relevant portions

of the website is attached as Exhibit A. Boston Municipal Court Department Forms and

Resources, Jurisdiction of the Boston Municipal Court, https://www.mass.gov/info-

details/jurisdiction-of-the-boston-municipal-court#territorial-jurisdiction-(judicial-

districts)- (last updated Dec. 31, 2019).

        21.   Pursuant to the Massachusetts District Court jurisdiction statute, M.G.L. c.

218, §1, “the central division of the Boston municipal court department, held at Boston;

[covers] wards 6, 7, 8, 9, 10, 11, 12, 16, 17 and 18 of Boston as they existed on

February 1, 1882” (emphasis added).

        22.   Plaintiff’s former address of 25 Rugby Rd. #2, Mattapan, Massachusetts

02126 falls within Ward 18 as it exists today, but not as Ward 18 existed as of February

1, 1882. In 1882, Ward 18 covered several neighborhoods in Boston’s South End

neighborhood. This is not remotely close to the current location of 25 Rugby Rd. in

Mattapan.

        23.   The current location of 25 Rugby Rd. falls within the boundaries of Ward

24 as it existed in 1882 and per M.G.L. c. 218, §1, is within the jurisdiction of the BMC

Dorchester.

        24.   At the time of the filing of the small claims action, Ms. Selondieu lived at

10 Brinton Street, Roxbury, Massachusetts 02119. This address is within the jurisdiction

of the BMC Roxbury because it is located in the area of wards 19-22 as they existed in

1882.

                                              4
       Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 5 of 8



       25.    Ms. Selondieu did not live within the jurisdiction of BMC Central at the

time she allegedly entered into the credit card agreement at issue in the small claims

matter (and in fact disputes ever entering into such an agreement).

       26.    A full list of all Streets and Locations Within the Judicial District of BMC

Central (“street list”) is publicly available at the BMC Central Clerk’s Office upon

request. A true and accurate copy is attached as Exhibit B.

       27.    Neither Rugby Road nor Brinton Street are included in this list.

       28.    As debt collectors that frequently use the different Boston small claims

courts to sue consumers, Defendants LVNV and Solomon should be familiar with the

different Boston Municipal Court street lists and the territorial jurisdiction information on

the official website for the Boston Municipal Court.

       29.    On March 27, 2020, Ms. Selondieu, through counsel, sent a written demand

for relief (“demand letter”) to LVNV and Solomon, pursuant to M.G.L. c. 93A, §9.

       30.    The demand letter stated that LVNV and Solomon sued Ms. Selondieu in

the wrong venue as that term is defined by the FDCPA, 15 U.S.C. §1692i, and sought

damages under the FDCPA and M.G.L. c. 93A.

       31.    On April 17, 2020, Solomon responded to the demand letter claiming that

venue was proper in the BMC Central Division and refusing to make a reasonable

settlement offer.

       32.    LVNV did not respond to the demand letter.

       33.    As a result of the actions of Defendants Plaintiff has suffered damages

including, but not limited to, transportation costs, additional time spent traveling to an



                                              5
         Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 6 of 8



inconvenient court, and stress as a result of appearing in a courthouse she was unfamiliar

with.

               COUNT I: VIOLATION OF THE FDCPA, 15 U.S.C. §1692i

         34.   Plaintiff restates and realleges the allegations contained in the foregoing

paragraphs as if fully set forth herein.

         35.   Solomon is a debt collector pursuant to 15 U.S.C. §1692a.

         36.   LVNV is a debt collector pursuant to 15 U.S.C. §1692a.

         37.   The alleged debt at issue is a consumer debt pursuant to 15 U.S.C. §1692a.

         38.   As detailed above, Solomon and LVNV have violated 15 U.S.C. §1692i by

bringing a legal action against Ms. Selondieu in a judicial district where Ms. Selondieu

did not live at the commencement of the action and where she did not sign a contract

sued upon.

         39.   As a result of the above violations of the FDCPA, Defendants are liable to

the Plaintiff in the sum of her actual damages, statutory damages, costs, and attorney's

fees.

                        COUNT II: VIOLATION OF M.G.L. c. 93A

         40.   Plaintiff restates and realleges the allegations contained in the foregoing

paragraphs as if fully set forth herein.

         41.   A violation of the FDCPA is a per se violation of c. 93A.

         42.   Solomon and LVNV violated c. 93A by violating the FDCPA as set forth

above.

         43.   The conduct of Solomon and LVNV was willful or knowing within the

meaning of M.G.L. c. 93A, §2.

                                              6
       Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 7 of 8



       44.    Ms. Selondieu has suffered actual damages because of Defendants’ conduct

including actual damages, attorney’s fees, and costs.

       45.     Defendants’ refusal to grant relief upon demand was in bad faith, with

knowledge or reason to know that the acts or practices complained of violated c. 93A, §2.

       46.     As a result of the above violations of state law, the Defendants are liable

to the Plaintiff in the sum of the Plaintiff's actual damages, doubled or trebled, statutory

damages, and attorney's fees and costs.



       WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

Defendant in the amount of:

                  (a) actual damages, doubled or trebled pursuant to M.G.L. c. 93A;

                  (b) actual damages pursuant to 15 U.S.C. §1692k;

                  (c) statutory damages pursuant to 15 U.S.C. §1692k;

                  (d) statutory damages pursuant to M.G.L. c. 93A, §9;

                  (e) costs and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k
                  and M.G.L. c. 93A, §9; and

                  (f) for such other and further relief as may be just and proper.


                                       Jury Demand


Plaintiff demands trial by jury.


                                               Respectfully submitted,
                                               CINDY SELONDIEU

                                               By her attorneys:


                                              7
      Case 1:20-cv-11912-DJC Document 1 Filed 10/23/20 Page 8 of 8



                                   /s/ Elizabeth A. Miller
                                   Elizabeth A. Miller
                                   Attorney at Law
                                   BBO #559347
                                   176 Federal Street, 5th Floor
                                   Boston, MA 02110
                                   Telephone: (617) 478-4914
                                   elizabethamiller@comcast.net

                                   /s/ Colin M. Harnsgate
                                   Colin Harnsgate
                                   BBO #696453
                                   Volunteer Lawyers Project
                                   7 Winthrop Square, 2nd Floor
                                   Boston, MA 02110
                                   Telephone: (857) 320-6458
                                   charnsgate@vlpnet.org


Date: October 23, 2020




                                   8
